Citation Nr: 1710728	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  13-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for the service-connected post-operative residuals of a right shoulder cuff tear, with degenerative joint disease and scarring. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1986 to February 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that the issue must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist.

The Veteran was last afforded a VA examination for his service-connected right shoulder disability in September 2015.  Recently, the United States Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016) emphasized that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Such findings were not completely provided in the October 2015 VA examination in evaluating the range of motion of the Veteran's right shoulder.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, on remand he should be afforded a VA examination for his right shoulder that complies with the holding in Correia.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected post-operative residuals of a right shoulder cuff tear, with degenerative joint disease and scarring. The claims file, including a copy of this remand, must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be performed.

(a)  The examiner should set forth all current complaints and findings pertaining to the Veteran's service-connected right shoulder disability, including in particular:  

   (i)  Range-of-motion and repetitive motion studies of both shoulders expressed in degrees.  
   
   (ii)  With regard to the right shoulder, any painful range of motion movements on active use, passive use, repetitive use, in weight-bearing, and non-weight-bearing.  Include forward flexion and abduction and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) and any weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should note any additional loss of motion associated with flare-ups or repetition.  
   
   (iii)  Comment on the presence or absence of ankylosis; dislocations; malunion and nonunion of the clavicle and scapula or humerus; any other impairment of the humerus to include recurrent dislocation at the scapulohumeral joint, fibrous union or flail shoulder; and the nature and extent of any relevant scarring.

(b)  To the extent possible, the examiner is asked to provide retrospective commentary on the Veteran's level of right shoulder disability and to comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and non-weight-bearing can be estimated for the entire appeal period from May 2011 to the present.  In particular, the examiner is asked to review the August 2012 and October 2015 VA examinations and provide (to the extent possible) a retrospective opinion regarding the right shoulder range of motion movements that would be painful in weight-bearing and non-weight-bearing upon forward flexion and abduction.

3.  Readjudicate the issue on appeal.  If the decision is in any way adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

